The judgment herein was affirmed on June 24, 1904, at the recent Austin term. The motion for rehearing by appellant was received by the clerk of the court at Austin on July 11, 1904 — seventeen days after the rendition of the opinion. The motion was forwarded by appellant's counsel to one of the judges of the court for permission to file, but was not received by him in time to be forwarded to the clerk at Austin within the fifteen days. The motion was received by the clerk after the adjournment of the Austin term of the court. Article 1030, Revised Civil Statutes, provides: "Any party desiring a rehearing of any matter determined by said courts may, within fifteen days after the date of entry of the judgment, * * * file with the clerk of said courts his motion in writing for a rehearing thereof, * * * provided that should the court adjourn within less than fifteen days after the rendition of the judgment the motion may be made at such time and in such manner as may be prescribed by rules to be made by the Supreme Court." Rule 64, as prescribed by the Supreme Court, provides: "Where a Court of Civil Appeals adjourns for the term within less than fifteen days after the the rendition of judgment, the issuance of the mandate shall, unless otherwise ordered, be withheld until the expiration of said period; and, if, within that period, an application for rehearing shall be presented to the clerk of the court at that place, the issuance of mandate shall be further withheld to await the action of the court on said application." 94 Tex. 666. Rule 2, prescribed by the Supreme Court for the Court of Criminal Appeals, provides: "The rules governing motions, arguments of counsel, and applications for *Page 3 
certiorari to complete the record as prescribed for the Courts of Civil Appeals shall apply to the Court of Criminal Appeals." Accordingly under the statutes and rules prescribed above, it was the duty of appellant's counsel to prepare motion for rehearing and file the same with the clerk of this court within fifteen days after the rendition of the opinion. Not having done so, the motion can not be considered; and it is therefore stricken from the docket.
Motion Dismissed.